Reason for Allowance

The applicant amended claim 1in the amendment received on 1/25/2021.

Claims 1-20 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Yanacek, U.S. No. 9,128,965) does not teach nor suggest in detail “monitoring, by the distributed storage system and recording, user accesses on the identical storage nodes, wherein each of the identical storage nodes of the distributed storage systems includes the same hardware configuration as the other identical storage nodes of the distributed storage systems, wherein the storage devices of each identical storage node have similar input-output characteristics as storage devices of the other identical storage nodes of the distributed storage system, wherein the monitoring is based on recording information in a three-dimensional time-based array that includes a set of three elements, and wherein each element of the set records a number of user accesses in a corresponding hour” in combination with all the elements of each independent claim as argued by Applicant (see pages 12-15 of applicant’s argument dated 1/25/2021).   So as indicated by the above statements, Applicant’s 
With regard to independent claims 1, 9 and 17 the applicant's detailed description define distinct features of wherein the calculating the time-based access patterns of the identical storage nodes outside the storage node sub-set of the first user may be performed by corresponding modules that are a part of the identical storage nodes that comprise the distributed storage system, and wherein each corresponding module may be configured to form a storage node profile of the corresponding storage node together with the list of all the users having data on the corresponding storage node; and adjusting, by the distributed storage system based on the time-based access pattern of the first user and the time-based access patterns of the identical storage nodes outside of the storage node sub-set of the first user in the distributed storage system, the storage node sub-set of the first user to alleviate I/O hotspots, wherein the I/O hotspots are determined based on predetermined I/O upper limits for identifying candidate storage nodes, wherein adjusting the storage node sub-set of the first user by the distributed storage system to alleviate I/O hotspots comprises adding at least one new storage node to the storage node sub-set of the first user, wherein adjusting the storage node sub-set of the first user by the distributed storage system to alleviate I/O hotspots comprises doubling the storage nodes of the storage node sub-set of the first user to reduce future storage node sub-set adjustments sets the applicant apart from the prior art.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1- 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
2/26/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447